Citation Nr: 1036838	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for residuals 
of a low back injury with spondylosis.

2.  Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder.

3. Entitlement to total disability rating for compensation based 
upon individual unemployability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and E. H. 
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1970 to January 1973 and from September 1973 to September 
1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

On the claim for increase for the low back disability, the 
Veteran has complained of pain and numbness radiating into the 
lower extremities.  As objective neurological abnormalities may 
be rated separately and as the current record is insufficient to 
evaluate the any neurological symptoms, further development is 
needed under the duty to assist. 

On the claims for increase, the Veteran has identified VA and 
private records, pertaining to the claims, which have not been 
obtained. 



On the claim for a total disability rating, in January 2010, the 
Veteran testified that he has not worked since 2008 and that he 
is receiving benefits from the Social Security Administration.  
As it is unclear whether the functional impairment associated 
with the service-connected disabilities precludes substantially 
gainful employment, additional development is needed under the 
duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since March 2006. 

2.  Obtain records from Martin Army 
Community Hospital since March 2006.  

3.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf, any 
private medical records, pertaining to 
treatment of his service-connected 
disabilities, including the records of Dr. 
Walter W. Skinner, 4729 Armour Road, 
Columbus, GA 31904.

4.  Afford the Veteran a VA examination to 
determine the current level of impairment 
due to residuals of a low back injury with 
spondylosis. 

The examination should include: 

a).  Range of motion in degrees of flexion, 
extension, lateral flexion, and rotation; 

b).  Functional loss due painful motion, 
weakened movement, excess fatigability, or 
incoordination to include during flare- ups 
or on repetitive use.  If feasible, any 
additional loss of function should be 
expressed in terms of the degree of 
additional loss of range of motion; and, 
c).  Electromyography and a nerve 
conduction study to determine whether there 
are any current objective neurological 
abnormalities; and, 

d).  Any incapacitating episodes. 

The claims folder should be made available 
to the examiner.

5.  Afford the Veteran a VA examination by 
a VA psychiatrist to determine the current 
level of occupational and social impairment 
due to the service-connected posttraumatic 
stress disorder.

The VA psychiatrist is asked to comment on 
whether the Veteran is unable to follow a 
substantially gainful occupation as a 
result of the combined effect of the 
service-connected posttraumatic stress 
disorder and residuals of a low back injury 
with spondylosis.

The claims folder should be made available 
to the examiner for review.

6.  After the above development is 
completed, adjudicate the claims. If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case 
to the Board.










The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


